Case 1:13-cv-00107-SEB-TAB Document 151 Filed 03/06/20 Page 1 of 3 PageID #: 667




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 SCHUCHMAN/SAMBERG INVESTMENTS, INC.,                 )
              Plaintiff/Counter Defendant,            )
                                                      )
       v.                                             )
                                                      )
 HOOSIER PENN OIL CO. INC., UNIVAR USA INC. f/k/a     )
 VAN WATERS & ROGERS INC., UNION OIL COMPANY          )
 OF CALIFORNIA f/k/a THE PURE OIL COMPANY, and BP     )
 CORPORATION NORTH AMERICA INC. f/k/a STANDARD )
 OIL COMPANY,                                         )
                   Defendants/Counter Claimants.      )
 _________________________________________________    )
 UNIVAR USA INC.,                                     )
                   Cross Claimant,                    )
                                                        Cause No.
                                                      )
                                                        1:13-cv-0107-SEB-TAB
       v.                                             )
                                                      )
 UNION OIL COMPANY OF CALIFORNIA, BP                  )
 CORPORATION NORTH AMERICA INC., and HOOSIER          )
 PENN OIL CO., INC.,                                  )
                   Cross Defendants.                  )
 ____________________________________________________ )
 HOOSIER PENN OIL CO., INC.,                          )
                   Cross Claimant,                    )
                                                      )
       v.                                             )
                                                      )
 UNIVAR USA INC.,                                     )
                   Cross Defendant.                   )

                                    JOINT STATUS REPORT

        Plaintiff Schuchman/Samberg Investments, Inc. (“Schuchman”) and Defendants Hoosier

 Penn Oil Co. Inc. (“Hoosier Penn”), Univar USA Inc. (“Univar”), Union Oil Company of

 California (“Union Oil”) and BP Corporation North America Inc. (“BP”) (collectively, “Parties”)

 jointly file this status report pursuant to the Court’s August 31, 2018 Order (docket # 150):
Case 1:13-cv-00107-SEB-TAB Document 151 Filed 03/06/20 Page 2 of 3 PageID #: 668




         1.     On August 31, 2018, the Court issued an Order (“August 2018 Order”)

 administratively closing this litigation and stating in relevant part:

         The Clerk of Court is directed to administratively close this action in light of the
         parties stated intentions to pursue private mediation. All pending deadlines are
         VACATED and pending motions DENIED as moot. Parties may seek to reopen
         the case by filing a joint status report thirty (30) days after the conclusion of
         private mediation and an appropriate motion to reinstate this cause of action.

 (August 2018 Order (docket # 150).)

         2.     After a large amount of preliminary work and preparation, the Parties participated

 in a private mediation on February 6, 2020. As a result of those efforts, the Parties reached

 settlements in principle addressing all of the issues involved in this complex litigation, and the

 Parties are currently working to finalize and execute the necessary settlement documents. When

 that process is complete, the Parties anticipate filing a stipulation dismissing this litigation with

 prejudice. It is not currently known how long it will take for that process to play out, but the

 Parties are hopeful that it can be done within the next sixty (60) days.

         3.     As such, the Parties do not believe that it will be necessary to reopen or reinstate

 this case (except for a stipulation and order of dismissal with prejudice), but are nevertheless

 filing this Joint Status Report within the thirty-day period referenced in the August 2018 Order to

 keep the Court informed of the Parties’ ongoing efforts to resolve and formally dismiss this

 litigation.




                          (This portion of the page intentionally left blank)




                                                    2
Case 1:13-cv-00107-SEB-TAB Document 151 Filed 03/06/20 Page 3 of 3 PageID #: 669




                                    Respectfully submitted,


 s/ Michael J. Reeder                             s/ Sean P. Burke
 David L. Hatchett                                John M. Kyle III
 Michael J. Reeder                                BARNES & THORNBURG LLP
 HATCHETT & HAUCK LLP                             11 South Meridian Street
 111 Monument Circle, Suite 301                   Indianapolis, Indiana 46204
 Indianapolis, Indiana 46204-5124
                                           Sean P. Burke
 Attorneys for Plaintiff Schuchman/Samberg Raymond J. Biederman
 Investments, Inc.                         MATTINGLY BURKE COHEN & BIEDERMAN LLP
                                           3646 N. Washington Blvd.
                                           Indianapolis, Indiana 46205


                                                  Attorneys for Defendant Univar USA Inc. f/k/a
                                                  Van Waters & Rogers Inc.


 s/ Frank J, Deveau                               s/ Brianna J. Schroeder
 Frank J. Deveau                                  Todd J. Janzen
 Melissa A. Macchia                               Brianna J. Schroeder
 TAFT STETTINIUS & HOLLISTER LLP                  JANZEN AGRICULTURAL LAW LLC
 One Indiana Square, Suite 3500                   8425 Keystone Crossing, Suite 261
 Indianapolis, Indiana 46204                      Indianapolis, Indiana 46240

 Attorneys for Defendant Union Oil Company        Attorneys for Defendant Hoosier Penn Oil Co.,
 of California f/k/a The Pure Oil Company         Inc.


                                                  s/ Dale W. Eikenberry
                                                  Dale W. Eikenberry
                                                  Allison Wells Gritton
                                                  WOODEN & MCLAUGHLIN LLP
                                                  One Indiana Square, Suite 1800
                                                  Indianapolis, Indiana 46204

                                                  Attorneys for Defendant BP Corporation North
                                                  America Inc. f/k/a Standard Oil Company




                                              3
